Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 1 of 14 PageID #: 12




      EXHIBIT B
                                                                                                   Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
      Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 2 of 14 PageID #: 13
                                                                               20SL-CC06027

             IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY, MISSOURI
                             CIRCUIT JUDGE DIVISION

JAYNE JEFFRIES,                                                 )
                                                                )
        Plaintiff,                                              )     Cause No.:
vs.                                                             )
                                                                )     Division:
BIMBO BAKERIES USA, INC.,                                       )
    Serve:                                                      )
    CSC Lawyers Incorporating Service Company                   )
    221 Bolivar. St                                             )
    Jefferson City                                              )
    Missouri, 65101                                             ) JURY TRIAL DEMANDED
                                                                )
        Defendant.                                              )

 PLAINTIFF’S PETITION FOR VIOLATIONS OF THE MISSOURI HUMAN RIGHTS
              ACT, AND TITLE VII OF THE CIVIL RIGHTS ACT,


        COMES NOW, Plaintiff Jayne Jeffries, by and through her attorneys, and for her Petition

for Violations of the Missouri Human Rights Act, and 42 U.S.C. § 2000e, et seq., of Title VII of

the Civil Rights Act of 1964, as amended against Defendant Bimbo Bakeries USA, Inc., states:

                                   JURISDICTION AND PARTIES

        1.     Venue is proper pursuant to §508.010 and §213.111 RSMo because a substantial

part of the events giving rise to this cause of action occurred in Saint Louis County, Missouri.

        2.     Jurisdiction is proper pursuant to the Missouri Human Rights Act, § 213.010

RSMo., et seq. (MHRA) and §536.140 RSMo.

        3.     Plaintiff, Jayne Jeffries is an individual who is and was always herein after

mentioned, a resident of the State of Missouri.

        4.     Defendant Bimbo Bakeries USA, Inc. (hereinafter “Bimbo Bakeries”) is a

corporation licensed to do business in the State of Missouri.




                                                  1
                                                                                                 Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
    Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 3 of 14 PageID #: 14




                            FACTS COMMON TO ALL COUNTS

        5.     Plaintiff worked for Bimbo Bakeries USA since October 2017 in the position of

Market Sales Leader.

        6.     Plaintiff supervised approximately 10 sales associates and independent business

partners.

        7.     Peter Howlan became Plaintiff’s supervisor in October 2018.

        8.     Mr. Howlan allowed an environment hostile towards women.

        9.     There were approximately 15 Market Sales Leaders under Mr. Howlan, only 2 of

which were female.

        10.    The other female Market Sales Leader was named Natalie Mundell.

        11.    There are approximately 120 Market Sales Leaders in the Central South region,

and there were only approximately ten female Market Sales Leaders in the region.

        12.    There are five regional sales managers none of which are women.

        13.    Peter Howlan went drinking with male employees of Bimbo and promised

Plaintiff’s position and Mundell’s position to two of the male workers, Mike Junge and Jackson

Cauldron.

        14.    Natalie was terminated in late 2019 and Mike Junge was moved into her position.

        15.    Peter Howlan placed Plaintiff on a performance improvement plan in December

2019.

        16.    Peter Howlan alleged that Plaintiff’s metrics were not meeting goals, however,

Plaintiff’s metrics were on par with other Market Sales Leaders if not superior to others.

        17.    Upon Plaintiff’s reason and belief no male employees were placed on PIPs.




                                                 2
                                                                                                         Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
    Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 4 of 14 PageID #: 15




          18.    Peter Howlan text Plaintiff on February 12, 2020 and told Plaintiff to meet him in

the Maryland Heights, Missouri office in the morning.

          19.    Plaintiff went to the office on February 13, 2020 and was terminated by Peter

Howlan and a representative from human resources.

          20.    Plaintiff’s numbers were better than the majority of the Market Sales Leaders

under Peter Howlan and in the Central South Region when Plaintiff was terminated.

          21.    Bimbo Bakeries engages in a pattern and practice of failing to hire and promote

women into managerial positions, and of terminating and otherwise discriminating against

women who work for the company.

          22.    Bimbo Bakeries has knowingly and intentionally discriminated against Plaintiff,

and other women because of their gender resulting in both disparate treatment and disparate

impact.

          23.    Plaintiff will incur costs and attorney’s fees in prosecuting this action against the

Defendant.



                COUNT I – VIOLATIONS OF THE MISSOURI HUMAN RIGHTS ACT

          24.    Plaintiff restates and incorporates as though fully stated herein, all previous and

subsequent paragraphs of her Petition.

          25.    This count is brought pursuant to the Missouri Human Rights Act (MHRA),

Chapter 213 of the Missouri Revised Statutes.

          26.    At all relevant times herein, the Defendant Bimbo Bakeries was an employer as

defined by the MHRA.




                                                   3
                                                                                                    Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
    Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 5 of 14 PageID #: 16




          27.   Plaintiff is a member of the class of people intended to be protected by the

Missouri Human Rights Act, including, section 213.010, et seq.

          28.   Plaintiff is a female.

          29.   Bimbo Bakeries harassed and discriminated against Plaintiff because of her

gender including, but not limited to:

                a. Failing to promote plaintiff to the position of regional sales manager;

                b. Not socializing with plaintiff;

                c. Promising her position to male employees;

                d. Placing plaintiff on a performance improvement plan;

                e. Terminating plaintiff.

          30.   Bimbo Bakeries subjected Plaintiff to a hostile work environment due to her

gender.

          31.   Plaintiff was subject to unwelcome harassment and discrimination by the

Defendant and its agents and employees.

          32.   During Plaintiff’s term of employment, she was harassed and discriminated

against in that she was subjected to hostile, offensive, abusive and unwelcome conduct, and

statements.

          33.   The harassment Bimbo Bakeries subjected Plaintiff to was based on her gender.

          34.   Defendant established and permitted an environment very hostile to female

workers and made it very difficult for the Plaintiff to perform her job duties.

          35.   The harassment and discrimination of the Plaintiff affected a term, condition, or

privilege of her employment.




                                                 4
                                                                                                    Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
    Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 6 of 14 PageID #: 17




        36.      Defendant was aware of the harassment and discrimination inflicted on the

Plaintiff.

        37.      The harassment and discrimination Plaintiff was subjected to was frequent and

continuing in nature.

        38.      Defendants took discriminatory and harassing actions towards the Plaintiff

regarding her job duties and by treating male employees more favorable.

        39.      The discriminatory and harassing actions of Plaintiff’s coworkers, managers and

supervisors were sufficiently severe and/or pervasive that a reasonable person would find

Plaintiff’s work environment to be hostile, offensive and/or abusive.

        40.      Plaintiff found her work environment to be hostile, offensive and/or abusive.

        41.      Defendant did not exercise reasonable care to prevent and promptly correct any

harassing and discriminatory behavior by its employees.

        42.      Defendant failed to provide the Plaintiff any preventive or corrective

opportunities.

        43.      Plaintiff was harassed, discriminated against, and terminated by the Defendant

because of her gender.

        44.      Defendant limited, segregated, or classified Plaintiff in a way which would

deprive or tend to deprive her of employment opportunities or otherwise adversely affect her

status as an employee, because of her gender.

        45.      Defendant harassed, discharged, and discriminated against Plaintiff with respect

to her compensation, terms, conditions, or privileges of employment, because of her gender.

        46.      Defendant harassed and discriminated against Plaintiff because she opposed

practices prohibited by Chapter 213 R.S.Mo. and/or because she filed a complaint, testified,



                                                  5
                                                                                                       Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
    Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 7 of 14 PageID #: 18




assisted, or participated in investigations, proceedings or hearings conducted pursuant to Chapter

213 R.S.Mo.

        47.     Defendant Bimbo Bakeries, by its actions and failures to act, including but not

limited to those described above, has consistently harassed and discriminated against their

employees on account of their gender on a continuing basis, as an act or part of a pattern or

practice of discrimination by the Defendant, as it relates to employment.

        48.     Plaintiff’s gender was a motivating factor in Defendant’s harassment and

discrimination against her.

        49.     Plaintiff has suffered financial loss, incurred attorney fees and costs, decreased

business opportunities, emotional pain, suffering, inconvenience, loss of enjoyment of life

because of the actions of the Defendant Bimbo Bakeries.

        50.     The Defendant’s articulated reasons for its actions were pretexts for unlawful

actions.

        51.     The Defendant’s conduct was outrageous because of the Defendant’s evil motive

or reckless indifference to the Plaintiff’s rights.

        52.     Defendant’s actions were intentional, willful, knowing, wanton and malicious,

and in flagrant disregard for the rights of Plaintiff, and entitle Plaintiff to an award of punitive

damages.

        WHEREFORE, the Plaintiff Jayne Jeffries prays this court after a trial, for which a jury

is hereby demanded, to find that the Defendant Bimbo Bakeries USA, Inc. has violated the rights

of the Plaintiff as set forth above; that a Judgment be entered ordering Defendants to make

Plaintiff whole for the loss of income she has suffered as a result of the unlawful acts of

harassment and discrimination, including back pay from the time of the unlawful harassment and



                                                      6
                                                                                                      Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
    Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 8 of 14 PageID #: 19




discrimination with interest thereon and fringe benefits, reinstatement and/or front pay,

compensatory damages, damages for past and future mental anguish, inconvenience, loss quality

of life, and pain and suffering, punitive damages in the maximum amount allowed by law, and

other affirmative relief necessary to eradicate the effects of Defendant’s unlawful employment

practices, in an amount to be determined at trial, in excess of $25,000.00; Allow Plaintiff the

costs of this action, including reasonable attorney fees and expenses incurred; for interest on all

amounts awarded, Grant such additional and affirmative relief as the Court may deem just and

proper.



  COUNT II– VIOLATIONS UNDER TITLE VII OF 42 U.S.C SECTION 2000E OF THE

                                   CIVIL RIGHTS ACT OF 1964

          53.   Plaintiff restates and reallege the foregoing paragraphs as though set forth fully

herein.

          54.   Bimbo Bakeries is an employer as defined by 42 U.S.C. § 2000e.

          55.   Defendant intentionally engaged in unlawful employment practices in violation of

42 U.S.C. § 2000e, et seq., of Title VII of the Civil Rights Act of 1964, as amended, by practices

including but not limited to the following:

                a. Failing to promote plaintiff to the position of regional sales manager;

                b. Not socializing with plaintiff;

                c. Promising her position to male employees;

                d. Placing plaintiff on a performance improvement plan;

                e. Terminating plaintiff.




                                                  7
                                                                                                          Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
    Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 9 of 14 PageID #: 20




          56.     The actions of Defendants were motivated by plaintiff’s sex.

          57.     As a direct and proximate result of these unlawful employment practices, plaintiff

have suffered losses of wages, benefits, experience, and career advancement and have suffered

mental anguish and humiliation.

          58.     Plaintiff is entitled to such affirmative relief as may be appropriate, including but

not limited to reinstatement, lost wages, and benefits in accordance with the provisions of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-5(g).

          WHEREFORE, the Plaintiff Jayne Jeffries prays this court after a trial, for which a jury

is hereby demanded, to find that the Defendant Bimbo Bakeries USA, Inc. has violated the rights

of the Plaintiff as set forth above; that a Judgment be entered ordering Defendants to make

Plaintiff whole for the loss of income she has suffered as a result of the unlawful acts of

harassment and discrimination, including back pay from the time of the unlawful harassment and

discrimination with interest thereon and fringe benefits, reinstatement and/or front pay,

compensatory damages, damages for past and future mental anguish, inconvenience, loss quality

of life, and pain and suffering, punitive damages in the maximum amount allowed by law, and

other affirmative relief necessary to eradicate the effects of Defendant’s unlawful employment

practices, in an amount to be determined at trial, in excess of $25,000.00; Allow Plaintiff the

costs of this action, including reasonable attorney fees and expenses incurred; for interest on all

amounts awarded, Grant such additional and affirmative relief as the Court may deem just and

proper.



                                   DEMAND FOR A JURY TRIAL

          Plaintiff, through counsel, respectfully requests a trial by jury on all issues.



                                                     8
                                                                              Electronically Filed - St Louis County - December 14, 2020 - 05:31 PM
Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 10 of 14 PageID #: 21




                                  Respectfully submitted,

                                  KASPER LAW FIRM, LLC

                                  By: /s/ Kevin J. Kasper
                                  Kevin J. Kasper, #52171
                                  Ryan P. Schellert, #56710
                                  3930 Old Hwy 94 South - Suite 108
                                  St. Charles, MO 63304
                                  Ph: 636-922-7100
                                  Fax: 866-303-2874
                                  Email: KevinKasper@KasperLawFirm.net
                                  Email: RyanSchellert@KasperLawFirm.net


                                  ATTORNEYS FOR PLAINTIFF




                                     9
                Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 11 of 14 PageID #: 22

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 20SL-CC06027
 DEAN PAUL WALDEMER
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 JAYNE J JEFFRIES                                               KEVIN J KASPER
                                                                3930 OLD HIGHWAY 94 SOUTH
                                                                SUITE 105
                                                         vs.    ST. CHARLES, MO 63304
 Defendant/Respondent:                                          Court Address:
 BIMBO BAKERIES USA, INC.                                       ST LOUIS COUNTY COURT BUILDING
 Nature of Suit:                                                105 SOUTH CENTRAL AVENUE
 CC Employmnt Discrmntn 213.111                                 CLAYTON, MO 63105
                                                                                                                                      (Date File Stamp)

                                                             Summons in Civil Case
     The State of Missouri to: BIMBO BAKERIES USA, INC.
                                     Alias:
  CSC LAWYERS INCORPORATING SERV
  221 BOLIVAR. ST
  JEFFERSON CITY, MO 65101

       COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                     which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                     above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                     file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                          SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                    notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                    or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY
                                    proceeding.
                                       15-DEC -2020                                             ______________________________________________
                                         Date                                                                        Clerk
                                      Further Information:
                                      AW
                                                          Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent wit h
           _____________________________________________a person of the Defendant’s/Respondent’s family over t he age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                    _____________________________________________
                    Printed Name of Sheriff or Server                                                     Signature of Sheriff or Server
                                   Must be sworn before a notary public if not served by an authorized officer:
                                   Subscribed and sworn to before me on _____________________________________ (date).
           (Seal)
                                   My commission expires: __________________________               _____________________________________________
                                                                          Date                                         Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11111           1   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                          54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 12 of 14 PageID #: 23
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                    (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes o f
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11111     2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                     54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
               Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 13 of 14 PageID #: 24
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

    As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

    There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.
    (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11111   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
              Case: 4:21-cv-00065 Doc. #: 1-3 Filed: 01/15/21 Page: 14 of 14 PageID #: 25
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

   A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105.                  The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 20-SMCC-11111   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
